MANDATE
                     The Fourteenth Court of Appeals
                                    NO. 14-14-00980-CV

The State of Texas for the Best Interest Appealed from the County Court at Law
and Protection of E.A.                   No. 1 of Fort Bend County. (Trial Court
                                              No. 14-CMH-002688). Memorandum
                                              Opinion delivered by Justice William J.
                                              Boyce. Justices McCally and Donovan
                                              also participating.

TO THE COUNTY COURT AT LAW NO. 1 OF FORT BEND COUNTY,
GREETINGS:
       Before our Court of Appeals on September 3, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these words:

        This cause, an appeal from the order for temporary in-patient mental health services
and the order to administer psychoactive medication, signed December 8, 2014, was heard on
the transcript of the record. We have inspected the record and find error. We therefore order
the orders of the court below REVERSED and RENDER judgment denying the applications
for court-ordered temporary mental health services and for court-ordered psychoactive
medication.
       We further order that all costs incurred by reason of this appeal be paid by appellee, The
State of Texas.
       We further order that mandate be issued immediately.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City of Houston, Texas, September 3, 2015.